LaRQSE, Judge.
In case number 2D13-3671 of this consolidated appeal, Lizardo and Blanco Estrada appeal the trial court’s order granting final summary judgment in favor of Tower Hill Select Insurance: Company in the Estradas’ breach of contract action concerning- an insurance claim for sinkhole damage to their home. The facts are nearly identical to those in Roker v. Tower Hill Preferred Insurance Co., 164 So.3d 690 (Fla. 2d DCA 2016). In Rolmr, we held that the trial court erred in granting summary judgment because a material issue of fact remained as to the method of subsurface repair. Id. at 694. In accordance with Raker, we reverse and remand for further proceedings.
In ease number 2D14-1101, Tower Hill appeals the trial court’s denial of its motion for attorney’s fees and costs pursuant to section 57.105, Florida Statutes (2013). We affirm on' this issue without further discussion.
Affirmed in part, reversed in part, and remanded.
ALTENBERND and NORTHCUTT, JJ., Concur.